Citation Nr: 1325179	
Decision Date: 08/08/13    Archive Date: 08/13/13

DOCKET NO.  08-13 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disorder. 

2.  Entitlement to service connection residuals of a right leg injury with tremors, to include as a result of medications (antibiotics) used in the treatment of methicillin-resistant staphylococcus aureas (MSRA) infection of the buttocks. 

3.  Entitlement to service connection for residuals of a left leg injury with tremors, to include as a result of medications (antibiotics) used in the treatment of MSRA infection of the buttocks. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active military service from July 1966 to June 1968. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida. 

In a June 2010 decision, the Board reopened claims for service connection for low back and bilateral leg disorders and remanded these issues for a VA examination.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

In the June 2010 decision, the Board also denied service connection for various other disabilities, including a left lung disorder, discolored gums, and loss of teeth.  That decision set forth findings of fact, conclusions of law, and analysis denying the Veteran's claims for service connection for a left lung disorder, discolored gums, and loss of teeth.  Unfortunately, the Order section in the June 2010 Board decision did not explicitly state that the Veteran's claims for service connection for a left lung disorder, discolored gums, and loss of teeth were denied.  Significantly, it appears that the words "is denied" were left off the end of the sentences for each of these issues.  Subsequently, and in connection with the remanded claims for the low back and bilateral leg disorders, the AOJ has issued a July 2011 supplemental statement regarding the left lung, discolored gums, and loss of teeth issues.  However, as above, those issues were effectively denied in the June 2010 Board decision and a corrective Order is being issued to amend the June 2010 Board decision to clearly reflect the denials in the Order section of that decision.

As was noted in the June 2010 Board decision, the Veteran requested a hearing before a Veterans Law Judge sitting at the RO.  His requested hearing was scheduled for February 25, 2010.  Prior to such hearing, the Veteran's representative requested that his hearing be cancelled and his appeal be forwarded to the Board.  Therefore, the Board finds that the Veteran has withdrawn his request for a hearing. 38 C.F.R. § 20.704(e)  (2012).

As was noted in the June 2010 Board decision, the Veteran's claim for service connection for discolored gums and loss of teeth was adjudicated in December 2007.  A review of the claims file does not reflect evidence that the Veteran's claim was referred to a VA Medical Center (VAMC) for consideration of eligibility for dental treatment, in addition to the adjudication of his claim for service connection.  Accordingly, the issue of eligibility for dental treatment is, once again, referred to the RO for their referral to a VAMC on return of the case from the Board.  See Mays v. Brown, 5 Vet. App. 302, 306 (1993) (a claim for service connection is also considered a claim for VA outpatient dental treatment). 

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file.  A review of the documents in such file reveals a January 2012 rating decision which denied service connection for carotid artery stenosis.  The remainder of the documents in the file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  A back disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, and arthritis did not manifest within one year of the Veteran's discharge from service.

2.  A right leg disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, and arthritis did not manifest within one year of the Veteran's discharge from service.

3.  A left leg disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, and arthritis did not manifest within one year of the Veteran's discharge from service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).

2.  The criteria for service connection for a right leg disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).

3.  The criteria for service connection for a left leg disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a June 2007 letter, sent prior to the initial December 2007 rating decision that denied the Veteran's claims, advised him of the evidence and information necessary to substantiate his service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the June 2007 letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.   

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service VA and private medical records, including Social Security Administration (SSA) records, are of record and were reviewed by both the AOJ and the Board in connection with the Veteran's claims.  The Veteran has not identified any outstanding records that are pertinent to his appeal.   He was also provided the opportunity to testify at a hearing before the Board although he declined to do so.

The Veteran was afforded VA examinations in November 2007 and December 2010 with respect to the issues decided herein.  The Board finds that the opinions of record are adequate to decide the issues as they are predicated on a review of the claims file, which includes the Veteran's statements, his service treatment records, and post-service treatment records.  Additionally, the opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Therefore, the Board finds that the opinion is adequate to decide the Veteran's case as the examiners offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124   (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

In June 2010, the Board remanded the case for additional development, to include affording the Veteran a VA examination in order to determine the current nature and etiology of his back and bilateral leg disorders, which was accomplished in December 2010.  Therefore, the Board finds that the AOJ has substantially complied with the June 2010 remand directives such that no further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546   (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

This appeal arises out of the Veteran's assertion that current back and bilateral leg disorders are related to his service with the United States Army from July 1966 to June 1968.  Specifically, the Veteran argues that these conditions are due to an in-service motor vehicle accident he sustained in February 1968.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service treatment records show that he was involved in a motor vehicle accident in February 1968.  Significantly, a March 1968 treatment record shows that the Veteran injured the soft tissues of both thighs 10 days earlier.  There was some resolving ecchymoses of the medial aspect of thighs with good strength.  No neurological problems were noted.  A May 1968 service treatment record shows complaints of low back and thigh pain for the last two months since a truck accident.  However, the Veteran's May 1968 separation examination shows a normal spine and lower extremities.  

The Veteran filed a claim for service connection for back and leg disorders in October 1969, approximately 16 months after his separation from military service.  In a November 1969 statement the Veteran reported that occasionally his left leg gave way while walking.  In connection with this claim, the Veteran was scheduled for a VA examination in March 1970, but he failed to report to this examination.  

The Veteran filed a second claim for service connection for back and bilateral leg disorders in April 2002.  In connection with this claim, he was scheduled for a VA examination in September 2002 but, again, failed to report to the examination.  By rating decision dated in September 2002, the RO denied service connection for back and bilateral leg disorders, finding that there was no evidence of current back/bilateral leg disorders and no evidence that they are related to his military service.  

The earliest post-service treatment records in the claims file are dated in August 2005.  These records show that the Veteran began noticing skin problems on his body in March 2005 that eventually developed into a MRSA infection of the buttocks.  

The Veteran filed the current claim for service connection for back and bilateral leg disorders in May 2007.  In connection with his claim, he was afforded a VA examination in November 2007.  During this examination the Veteran reported that, in 1968, he was driving a two-and-a-half ton or six-by-six trick, when the truck was somehow hit or blew a tire.  The Veteran lost consciousness at that time and when he regained consciousness he was lying in a canal in Vietnam.  The truck was upside down and the supplies were floating in the water.  He reported low back pain and posterior thigh pain which was intermittent and had been occurring for at least two months since the truck accident.  He also reported that he must have jammed his medial groin area in the area of the perineum or slightly on the left side of the perineal area with one of the gear shift sticks or knobs in the truck compartment or cab.  The Veteran further opined that this was the origin of an infection that did not flare-up or show significant evidence of severe infection for the next 30 or so years.

The November 2007 VA examiner examined the Veteran's back, but did not offer a diagnosis.  After reciting a lengthy history of the Veteran's 2005 MRSA infection, the examiner opined that it was not at all likely that the Veteran's 2005 MRSA infection was related to or aggravated by the Veteran's 1968 in-service motor vehicle accident.  Instead, the November 2007 VA examiner indicated that it was far more likely that the Veteran's 2005 MRSA infection was of a much more recent onset of infectious disease that began by sitting for prolonged periods of time, operating cranes, and by depressing his immune system by apparently having long term alcohol abuse problems. 

As noted above, in a June 2010 decision, the Board denied service connection for various disabilities to include a MRSA infection of the buttocks.  Pursuant to the June 2010 Board remand, the Veteran was afforded a VA joints examination in December 2010 to determine the current nature and etiology of any current disorders of the back and/or legs.  During this examination, the Veteran reiterated his history of an in-service motor vehicle accident in 1968.  He indicated that, prior to this accident, he had no problems with his thighs.  The Veteran reported that, after the accident, he was hospitalized for about eight weeks in Bangkok and was told that he had soft tissue damage to his hips and legs but no fractures.  He indicated that he was in physical therapy for a period of time afterward.  The Veteran told the examiner that he was without recurring symptoms in the thigh area for about three years, and then started developing cramping in his hips/thighs.  

On physical examination of the back and legs, the examiner diagnosed osteoarthritis of the hips and degenerative arthritis and disc disease of the lumbar spine.  The examiner reviewed the claims file, including the March 1968 and May 1968 service treatment records, and opined that it was less likely than not that the Veteran's low back/bilateral hip disorders were caused by or the result of his military service, to include the 1968 motor vehicle accident.  The examiner noted that the Veteran had a significant asymptomatic period of time following the accident in reference to these specific areas.  This observation, combined with no history by his report of any x-ray abnormalities being noted after the accident, made it less likely that not that he had any specific musculoskeletal residuals related to the in-service motor vehicle accident.  Significantly, the Veteran did not describe any other issues or conditions during his active duty service that might have eventually resulted in his current conditions.  Per the medical research from the National Institutes of Health, the examiner opined that degenerative musculoskeletal changes of the type documented as above in the Veteran frequently occur as a result of normal processes which was felt more likely than not to be the case here as well.

The Board has first considered whether service connection is warranted on a presumptive basis.  However, the clinical evidence of record fails to show that the Veteran manifested arthritis to a degree of 10 percent within the one year following his active duty service discharge in June 1968.  In addition, while the Veteran has alleged experiencing back and leg pain in the first year after service, he has not reported that arthritis was present at such time.  

In this regard, the absolute earliest that the VA examiners and the Veteran himself place the onset of arthritis is in December 2010, which is 42 years after his service discharge.  In addition, while the Veteran filed a claim for service connection for back and bilateral leg disorders 16 months after his discharge from service, the Veteran failed to report to a VA examination to determine whether he had a back/bilateral leg disorder.  Subsequently, during the December 2010 VA examination the Veteran told the examiner that he was without recurring symptoms in the thigh area for about three years after service.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, supra.  In the instant case, the Board finds such statements to lack credibility as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest and, therefore, accords no probative weight to such contentions.  Therefore, in light of these inconsistent statements, the Board finds the Veteran's statements regarding a continuity of symptomatology to not be credible.  Therefore, presumptive service connection is not warranted for arthritis of the back and/or bilateral legs, to include on the basis of continuity of symptomatology.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

The claim must also be denied on a direct basis.  First, while service treatment records show complaints of back and hip pain following a motor vehicle accident in 1968, the Veteran's May 1968 separation examination shows a normal spine and lower extremities.   Moreover, the November 2007 VA examiner opined that the Veteran's 2005 MRSA infection was not related to the Veteran's military service and the December 2010 VA examiner determined that the Veteran's orthopedic disorders of the back and hips were not related to the Veteran's military service.  As the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two, the Board accords great probative weight to their opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

While the Veteran contends that his back and bilateral leg disorders are related to military service, the Board accords his statements regarding the etiology of his disorders little probative value as he is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  In this regard, the question of causation of such disorders of the back and legs involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Jandreau, supra; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

Therefore, based on the foregoing, the Board finds that service connection for back and bilateral leg disorders is not warranted on a presumptive or direct basis.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection back and bilateral leg disorders.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.



ORDER

Service connection for a back disorder is denied.

Service connection residuals of a right leg injury with tremors is denied.

Service connection residuals of a left leg injury with tremors is denied.  




____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


